Citation Nr: 1625491	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-11 220A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1997 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case was transferred to the VA RO in San Diego, California.

Subsequently, in an April 2015 rating decision, the RO granted eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35, effective October 6, 2009, the date of the original claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

In an April 2015 rating decision, the RO granted eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35, effective October 6, 2009, resulting in a full grant of the benefit sought on appeal.      


CONCLUSION OF LAW

The claim of eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35 is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In an April 2015 rating decision, the RO granted eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35, effective October 6, 2009, the date of the original claim, resulting in a full grant of the benefit sought on appeal.  As such, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the appeal seeking eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35 must be dismissed.


ORDER

The issue of eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35 is dismissed. 



		
T. Mainelli
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


